OFFICE   OF THE ATTORNEY          GENERAL     OF TEXAS
                                     AUSTIN




    Honorable R. D. Stringer
    County Attorney
    Hall cmmty
    Mosphlr * Tsxar
    Dear Birr




                we have received                          ttor   reque8tlng our
!   opinion    upon the above eta




                                                 doe that   said
                                               ll be pald out
                                              after ths tax.*,
                                           esae shall the 3tate

                                suit.8hare been riled.by an
                               1 Ulrtriat, and ~II provide&
                              . 8. the other taxing units
                           saded.   ~2%~ mitt8 proaaeded to
.                         ortIers   of   sale   issued.
         pertynas bid in by the oounty tax-oolleator
         a8 trustee for all taring units. The ques t1on
         is whether the.county should pay the varioue
         offlaers their teas and the ooat of pGbliehiog
         the notiE   of the sheriff*8 sale.
HonoWble H. D. Stringer,           pass 8



          *I am of the opinion that u5daT tilertat-
     UtOl QUOtOd in thU fitat paX%iigTaph
                                        the OOU5ty
     8hould not gey these coat*, but rather that
     the payment will hem to wait until such tieis
     as the property may be sold and tsonayactually
     reasivad.*
           YOU are conoernsd with the.sl$uatiqn where tjae
4almtJTbEX 8Olh4tur, (18 tIW!tee iOr a indepM&tnt eehoul
dimtriot, and "ther taxing uoitr, ha8 pur4harcnlprop4z-Q
at the algina P tax r?racloaure ss.14,but whfah property
haa not boon 8old by said count7 tax colleotor; at private
sale, or by the sh0rirr 0r said oountf,   a0 pru.:ideaby
Be&ions 9 nab U or Artiole 7345b, Vernon’u     CI'vi1 atat-
utes.   You request information al) to nhether the ooilnty
should gay ths varloua oostr and oxpens+ taxed by tha
oourt in the original foraolo~uro 4a10, or whebhor tba par-
dent or ruoh aorta will hay4 to &wait ths rosa18 or aooh
propart~ and the aotual reoeipt of the proaseda of such co-
rral*trae the 'purohaBbr.
          The proasdure you lnq4ltr about la answered in
Section 0 or Art1014 7SUib, V8r505'S Civil 8tatute8, whioh
reads in part aa r0ii0w8:
                    Ir the propWtp b@ DO16 t0 a5r
                "844.
                 9.
            UniB whioh IS a party to the Jud&mant
     tflXiJW3
     under dsorss of oowt ia said suit, the tltlr
     to said property shall be bid in and&ld b;r
     the taxing unit yuraharfng saprefor the use
     aad bonerit of itself and a11 other tiulng
     unita whhiahare partleo to the ault and wbish
     harr       been
               adjudgrQ in oald suit to have tax
     lians against suoh property, pro rat6 and in
     proportion tom4   aamuntor ths tax libns in
     favor or said teswctive taxiog un;t# a8 080
     tabllahed by tha &dgmnt   in r6ld W&t, and
     c o sts snd lwnaea ahall not be Dayable #dt;il
     aalr by such traxlniz unit so eW?ohatWIu 881110,
     and such tmmsrty 8heU.lnot be sold br ~tho
     taxing wilt $m6md.ng      sam ror less than the
     adjudged value thsrsoi or the azn4wttor the
     judgasot4          against the proarrty in aald   uuit,
     whl6hevsr ia lower, without the writtm eon-
     ssnt or all taxing units wUah in sa.idfudg-
     oent ham           been found to have tas lists agalnrt
Honorabls Ii.D. Strlnssr, Fags 3


     suah propsrtp~ and when suoh property is sold
     by the taxing unit purchssln~ uame, the pro-
     ceeds thereof shall be reoeivad by it for ae-
     oount of Itself and all other mid taxing
     ueits adjudged in said suit to have a tax liso
     against such property, and after paying all
     costs and ex-rises,,sha‘llbe distributed
     among such taxing units pro rata and in pro-
     portion to the amount of their tax liens
     against suoh property as established in said
     judgment. . . .w (Undersaorlng ours)
          Therefore, in a5mer to your question, you arm
respeaImlly advised that it is the opinion of this depart-
sent tiiatthe county should not pay the various  costs and
expenses or the original foreclosure  eels, and that such
oosts and expenses are not payable until the resale or rush
property by ‘the county and the actual reoelpt of the pro-
ceeds or such sale.
           Xiatrust   that   the foregoing fully amtters your
inqufly.
                                         Yours very truly
                                     A’l’lXWxY 0TNWi.L OF TEWS




                                                     Ass1 Stan%


DBDrOO